I.
'
     AO 245B (Rev. 02/08/2.019) Judgment in a Criminal Petty Case (Modified)                                                               Pagelofl   }q
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November I, 1987)
                                     v.

                              Ruben Prado-Lopez                                    CaseNumber: 3:19-mj-21538

                                                                                   Thomas S Sims
                                                                                   Defendant's Attorney


     REGISTRATION NO. 29995479

     THE DEFENDANT:
      lZl pleaded guilty to count(s) 1 of Complaint
                                                ~~~--'-~~~~~~~~~~~~~~~~~~~~~~~~-



      D was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                            Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

       D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~-




       D Count( s)       ~~~~~~~~~~~~~~~~~-
                                                                                    dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     D TIME SERVED                                _ ___,_1-=5____ days
       lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
       lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the   defendant's possession at the time of arrest upon their deportation or removal.
       D     Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                             r-----~~~~~l~T~u~es~d=aLy~,A~p~r~il~9~,~2~0~19'--~~~~~~~-'---
                                                           F ~ ~ ,,. E ()        Date of Imposition of Sentence



      Received      =ou" "'s~!~,r=r-/-+--+-C-~'"·'.::
                                       ,_,            :,:,:,: '°"" Hifkllott::Un
                                               SOUTHERN DISTRICT OF CALIFORNIA   UNITED STATES MAGISTRATE JUDGE
                                               BY                      DEPUTY



      Clerk's Office Copy                                                                                                      3:19-mj-21538
